     Case 2:20-cv-02181-JAM-DB Document 27 Filed 06/14/21 Page 1 of 8


1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT

9                           EASTERN DISTRICT OF CALIFORNIA

10

11       ORLANDO GARCIA,                    No.   2:20-cv-02181-JAM-DB
12                     Plaintiff,
13           v.                             ORDER GRANTING DEFENDANT’S
                                            MOTION TO DISMISS
14       SWEET 2017, LLC,
15                     Defendant.
16

17            I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND1

18           Plaintiff suffers from cerebral palsy, which substantially

19   limits his ability to walk.       First Am. Compl. (“FAC”) ¶ 1, ECF

20   No. 13.       As such, he uses a wheelchair, walker, or cane for

21   mobility.      Id.    Plaintiff allegedly planned to make a trip to the

22   Sacramento area in December 2020.        Id. ¶ 14.   He chose the

23   Wyndham Garden hotel (“the Hotel”) owned by Defendant Sweet 2015

24   LLC (“Defendant”), because it was at a desirable price and

25   location.      Id. ¶ 15.   But when he attempted to book an accessible

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for May 4, 2021.
                                      1
     Case 2:20-cv-02181-JAM-DB Document 27 Filed 06/14/21 Page 2 of 8


1    room at that location he found “there was insufficient data or

2    details about the accessible guestrooms to give him the ability

3    to independently assess whether any of the guestrooms worked for

4    him.”    Id. ¶ 18.   Specifically, Plaintiff contends he needs to

5    know (1) that the doorways have 32 inches of clear width;

6    (2) that there is at least 30 inches width on the side of the

7    bed; (3) the height of the toilet is between 17-19 inches and has

8    the two required grab bars to facilitate transfer; (4) that the

9    sink provides knee clearance, any plumbing is wrapped with

10   insulation, and whether the mirror is mounted at an appropriate

11   wheelchair height; and (5) the type of shower, whether it has a

12   seat, grab bars, detachable hand held shower wand, and that the

13   accessories are all within 48 inches height.         Id. ¶ 26.

14   Plaintiff then brought this action for violations of the

15   Americans with Disability Acts and Unruh Civil Rights Act.         See

16   generally id.     Defendant moved to dismiss both these claims.

17   Mot. to Dismiss (“Mot.”), ECF No. 18.         Plaintiff opposed this

18   motion.     Opp’n, ECF No. 22.     Defendant replied.   Reply, ECF No.

19   24.     For the reasons set forth below, the Court GRANTS Defendants

20   Motion to Dismiss.
21

22                                II.    OPINION

23         A.    Legal Standard

24         Dismissal is appropriate under Rule 12(b)(6) of the Federal

25   Rules of Civil Procedure when a plaintiff’s allegations fail “to

26   state a claim upon which relief can be granted.”         Fed. R. Civ.
27   P. 12(b)(6).     “To survive a motion to dismiss [under Rule(b)(6)]

28   a complaint must contain sufficient factual matter, accepted as
                                           2
     Case 2:20-cv-02181-JAM-DB Document 27 Filed 06/14/21 Page 3 of 8


1    true, to state a claim for relief that is plausible on its

2    fact.”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

3    quotation marks and citation omitted).       While “detailed factual

4    allegations” are unnecessary, the complaint must allege more

5    than “[t]hreadbare recitals of the elements of a cause of

6    action, supported by mere conclusory statements.”         Id.      “In sum,

7    for a complaint to survive a motion to dismiss, the non-

8    conclusory ‘factual content,’ and reasonable inferences from

9    that content, must be plausibly suggestive of a claim entitling

10   the plaintiff to relief.”     Moss v. U.S. Secret Serv., 572 F.3d

11   962, 969 (9th Cir. 2009).

12

13        B.    Judicial Notice

14        Defendants have requested the Court take judicial notice

15   of: (1) the consent decree entered in United States v. Hilton

16   Worldwide Inc., No. 10-1924 (D.D.C. Nov. 29, 2010) (Ex. 1);

17   (2) the consent decree entered in Harris v. Wyndham Hotel Group,

18   LLC, et al., No. 5:16-cv-04392-BLF (N.D. Cal. Feb. 20, 2018)

19   (Ex. 2); (3) a list of Plaintiff’s cases filed in federal court

20   (Ex. 3); and (4) a copy of the accessible room descriptions on
21   the Hotel’s Website (Ex. 4).      Def.’s Req. for Judicial Notice

22   (“RJN”), ECF No. 19.

23        Plaintiff only objects to the request for judicial notice

24   of the list of his cases filed in other courts, arguing it is

25   not relevant.   Opp’n at 1.     While documents filed in other

26   courts are proper subjects of judicial notice, Reyn’s Pasta
27   Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir.

28   2006), his litigation history is not relevant.         Love v. Marriott
                                          3
     Case 2:20-cv-02181-JAM-DB Document 27 Filed 06/14/21 Page 4 of 8


1    Hotel Services, Inc., 20-cv-07137-TSH, 2021 WL 810252 at *3

2    (N.D. Cal. March 3, 2021); see also D’Lil v. Best W. Encina

3    Lodge & Suites, 538 F.3d 1031, 1040 (9th Cir. 2008) (“[W]e

4    cannot agree that [plaintiff’s] past ADA litigation was properly

5    used to impugn her credibility.”)        Accordingly, the Court

6    declines to take judicial notice of Exhibit 3.

7         Websites and their contents may also be proper subjects for

8    judicial notice.    Threshold Enterprises Ltd. v. Pressed Juicery,

9    Inc., 445 F.Supp.3d 139, 146 (N.D. Cal. 2020).         Further, under

10   the doctrine of incorporation by reference, the Court may

11   consider not only documents attached to the complaint, but also

12   documents that the complaint necessarily relies upon.          United

13   States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).          Thus, the

14   Court GRANTS Defendant’s request for judicial notice of Exhibit

15   4.

16        Finally, the consent decrees are proper subjects of

17   judicial notice as matters of public record.        See Harris v. Cty.

18   of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012).         Therefore,

19   Defendant’s request for the Court to take judicial notice of

20   Exhibits 1 and 2 is also GRANTED.
21        C.    ADA Claim

22        Plaintiff claims Defendant’s reservation system violates 28

23   C.F.R. § 36.302(e), often referred to as the “reservation rule”,

24   which requires that public accommodations “[i]dentify and

25   describe accessible features in the hotels and guest rooms

26   offered through its reservations service in enough detail to
27   reasonably permit individuals with disabilities to assess

28   independently whether a given hotel or guest room meets his or
                                          4
     Case 2:20-cv-02181-JAM-DB Document 27 Filed 06/14/21 Page 5 of 8


1    her accessibility needs.”     § 36.302(e)(1)(ii).

2         Plaintiff argues that because Defendant’s website does not

3    provide sufficient detail about the Hotel’s accessible features

4    to allow Plaintiff, a wheelchair user, to make an independent

5    assessment of whether the rooms would meet his needs, it

6    violates the reservations rule.      FAC ¶ 29.    Specifically,

7    Plaintiff contends he needs to know: (1) that the doorways have

8    32 inches of clear width; (2) that there is at least 30 inches

9    width on the side of the bed; (3) the height of the toilet is

10   between 17-19 inches and has the two required grab bars to

11   facilitate transfer; (4) that the sink provides knee clearance,

12   any plumbing is wrapped with insulation, and whether the mirror

13   is mounted at an appropriate wheelchair height; and (5) the type

14   of shower, whether it has a seat, grab bars, detachable hand

15   held shower wand, and that the accessories are all within 48

16   inches height.    Id. ¶ 26

17        The United States Department of Justice’s commentary to the

18   reservation rule, however, states that “a reservations system is

19   not intended to be an accessibility survey.”        28 C.F.R. Pt. 36,

20   App. A, “Title III Regulations 2010 Guidance and Section-by-
21   Section Analysis” (the “2010 Guidance”).        The 2010 Guidance

22   states that “[f]or hotels that were built in compliance with the

23   1991 Standards, it may be sufficient to specify that the hotel

24   is accessible and, for each accessible room, to describe the

25   general type of room (e.g., deluxe executive suite), the size

26   and number of beds (e.g., two queen beds), the type of
27   accessible bathing facility (e.g. roll-in shower), and

28   communications features available in the room (e.g., alarms and
                                          5
     Case 2:20-cv-02181-JAM-DB Document 27 Filed 06/14/21 Page 6 of 8


1    visual notification devices).      Based on that information, many

2    individuals with disabilities will be comfortable making

3    reservations.”    Id.   This Court accords deference to the DOJ’s

4    construction of the reservations rule.        See Fortyune v. City of

5    Lomita, 766 F.3d 1098, 1104 (9th Cir. 2014) (“The DOJ’s

6    interpretation of its ADA implementing regulations is entitled

7    to controlling weight unless it is plainly erroneous or

8    inconsistent with the regulation.”)

9         This is exactly what Defendant has done here.         The website

10   contains a list of “Accessible Amenities,” which affirmatively

11   identifies which of the Hotel’s major common areas are

12   accessible.   FAC ¶ 19.    With respect to the accessible

13   guestrooms, each description indicates the type of room, the

14   size and number of beds, that the room is mobility, hearing

15   impaired, and wheelchair accessible, and describes the type of

16   accessible bathing fixture.      FAC ¶ 23; RJN Ex. 4.     Additionally,

17   the website specifies that the accessible guestroom doorways are

18   32 inches wide.    FAC ¶ 19.

19        This Court, as it has in the past, joins numerous other

20   district courts in finding this is sufficient to comply with the
21   ADA and reservations rule.      See e.g. Whitaker v. LL South San

22   Francisco, L.P, et al., 21-cv-00632-HSG, 2021 WL 2291848 (N.D.

23   Cal. June 4, 2021); Garcia v. Heritage Inn of Sacramento, LLC,

24   2:20-cv-02191-JAM-AC, 2021 WL 1253346 (E.D. Cal. April 5, 2021);

25   Garcia v. Gateway Hotel L.P., CV 20-10752 PS (GJSx), 2021 WL

26   936176 (C.D. Cal. Feb. 25, 2021).        As the Court in Garcia v.
27   Gateway Hotel L.P. explained “[w]hile Plaintiff argues that

28   claiming something is accessible is a conclusion or opinion, the
                                          6
     Case 2:20-cv-02181-JAM-DB Document 27 Filed 06/14/21 Page 7 of 8


1    term ‘accessible’ is specifically defined in the ADAAG to

2    describe a site, building, facility, or portion thereof that

3    complies with these guidelines.      Thus, the Defendant’s use of

4    the term ‘accessible’ is not merely conclusory, it means that

5    the features in the hotel defined by Defendant as ‘accessible’

6    comply with the ADAAG.”     Garcia v. Gateway Hotel L.P., 2021 WL

7    936176 at *4 (internal quotation marks and citation omitted).

8           Further while Plaintiff would like additional information

9    to determine whether the room is suitable for his own needs,

10   which he contends would not be too onerous of a task, he doesn’t

11   consider the fact that other people with different disabilities

12   may require different information.

13
            Plaintiff may think these five sentences are the most
14          important, [but] another may think that the slope is the
            most important thing a website should include. Yet another
15
            might think that the weight of the doors should be included
16          on a hotel’s website. In short, each individual plaintiff
            may have a separate list of the most important things to
17          list from the ADAAG on the hotel’s website, such that, in
            the end, a hotel would be required to state on their
18          website whether their facilities comply with each and every
            requirement of the ADAAG which is more than 250 pages long.
19
            Plaintiff cannot simply cherry pick a handful of
20          regulations he thinks are the most important and argue that
            information is what the law requires. Id. at *5.
21

22          As the DOJ 2010 Guidance suggests, if Plaintiff requires

23   additional information in order to confidently book a room, he

24   may contact the hotel for more information.        28 C.F.R. Pt. 36,

25   App. A.    For all these reasons, the Court finds Plaintiff has

26   failed to state a claim that Defendant’s website violates the

27   ADA.    Accordingly, Plaintiff’s ADA claim is DISMISSED WITH

28   PREJUDICE, as the Court finds amendment would be futile.
                                          7
     Case 2:20-cv-02181-JAM-DB Document 27 Filed 06/14/21 Page 8 of 8


1         D.    Unruh Claim

2         Plaintiff also asserts a claim under California’s Unruh

3    Civil Rights Act, predicated on the violations of the ADA.         FAC

4    ¶¶ 43, 44 (alleging that Defendant violated the Unruh Act by

5    “failing to comply with the ADA.”)       Because Plaintiff fails to

6    state a claim under the ADA, the dependent Unruh Act claims must

7    also be dismissed.     See Cullen v. Netflix, Inc., 600 F.App’x.

8    508, 509 (9th Cir. 2015) (where ADA claim was properly

9    dismissed, analog “ADA-predicated [. . .] Unruh Civil Rights Act

10   claim fail[s] as a matter of law.”)         Thus, Plaintiff’s Unruh

11   Civil Rights Act claims is also DISMISSED WITH PREJUDICE.

12

13                               III.    ORDER

14        For the reasons set forth above, the Court GRANTS

15   Defendant’s Motion to Dismiss.      Both of Plaintiff’s claims are

16   DISMISSED WITH PREJUDICE.

17        IT IS SO ORDERED.

18   Dated: June 11, 2021

19

20
21

22

23

24

25

26
27

28
                                          8
